Name: Commission Implementing Regulation (EU) NoÃ 1115/2012 of 28Ã November 2012 temporarily suspending customs duties on imports of certain cereals for the 2012/13 marketing year
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product;  agricultural policy
 Date Published: nan

 29.11.2012 EN Official Journal of the European Union L 329/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1115/2012 of 28 November 2012 temporarily suspending customs duties on imports of certain cereals for the 2012/13 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187 in conjunction with Article 4 thereof, Whereas: (1) In order to promote the supply of cereals on the Community market during the first few months of the 2012/13 marketing year, Commission Implementing Regulation (EU) No 569/2012 (2) suspended until 31 December 2012 customs duties for the import tariff quota for common wheat of low and medium quality opened by Commission Regulation (EC) No 1067/2008 (3). (2) The outlook for the cereals market of the European Union for the end of the 2012/13 marketing year would suggest that prices will remain buoyant, given the low stock levels and the Commissions current estimates regarding the quantities which will actually be available from the 2012 harvest. In order to make it easier to maintain a flow of imports conducive to EU market equilibrium, there is a need to ensure continuity in cereal imports policy by keeping the temporary suspension of customs duties on imports during the 2012/13 marketing year until 30 June 2013 for the import tariff quota to which this measure currently applies. For the same reasons, the measure should be extended to cover the import tariff quota for feed barley opened by Commission Regulation (EC) No 2305/2003 (4). (3) Moreover, traders should not be penalised in cases where cereals are en route for importation into the Union. Therefore, the time required for transport should be taken into account and traders allowed to release cereals for free circulation under the customs-duty suspension arrangements provided for in this Regulation, for all products whose direct transport to the Union has started at the latest on 30 June 2013. The evidence to be provided showing direct transport to the Union and the date on which the transport commenced should also be established. (4) In order to ensure sound management of the procedure for issuing import licences as from 1 January 2013, this Regulation should enter into force on the day after its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. The application of customs duties to imports of common wheat falling within CN code 1001 99 00, of a quality other than high quality as defined in Annex II to Commission Regulation (EU) No 642/2010 (5), and of barley falling within CN code 1003 shall be suspended for the 2012/13 marketing year for all imports under the reduced-duty tariff quotas opened by Regulations (EC) No 1067/2008 and (EC) No 2305/2003. 2. Where the cereals referred to in paragraph 1 undergo direct transport to the Union and such transport began at the latest on 30 June 2013, the suspension of customs duties under this Regulation shall continue to apply for the purposes of the release into free circulation of the products concerned. Proof of direct transport to the Union and of the date on which the transport commenced shall be provided, to the satisfaction of the relevant authorities, by the original transport document. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January to 30 June 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 169, 29.6.2012, p. 41. (3) OJ L 290, 31.10.2008, p. 3. (4) OJ L 342, 30.12.2003, p. 7. (5) OJ L 187, 21.7.2010, p. 5.